Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 5, 7 – 9, 12, 13 and 15 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a control method for an electronic device, the method comprising: based on a preset event being detected, acquiring a user image by photographing a user; acquiring a facial image including a user's face from the photographed user image; identifying a sample facial image similar to the acquired facial image among a plurality of sample facial images stored in a memory by analyzing the acquired facial image; identifying an application matched with the identified sample facial image; identifying emotion information corresponding to the acquired facial image as an emotion matched with the identified application; and based on a user input for identifying the acquired facial image, displaying the acquired facial image and the emotion information corresponding to the acquired facial image, based on the identified application, wherein the displaying further comprises: based on the acquired facial image being present in a plural number, displaying the plurality of acquired facial images in a form of a panorama on a basis of at least one of a time and a place, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 9 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an electronic device comprising: a camera; a display; a memory storing a plurality of sample facial images, a plurality of applications matched with the plurality of sample images, and information of emotion matched with the plurality of applications; and a processor configured to: based on a preset event being detected, acquire a user image by photographing a user by controlling the camera, acquire a facial image including a user's face from the photographed user image, identify a sample facial image similar to the acquired facial image among the plurality of sample facial images stored in the memory by analyzing the acquired facial image, identify an application matched with the identified sample facial image,3Appl. No.: 16/768,989Response dated: July 25, 2022Reply to Office Action of: June 6, 2022 identify emotion information corresponding to the acquired facial image as an emotion matched with the identified application, and based on a user input for identifying the acquired facial image, control the display to display the acquired facial image and the emotion information corresponding to the acquired facial image, based on the identified application, wherein the processor is further configured to: based on the acquired facial image being present in a plural number, control the display to display the plurality of acquired facial images in a form of a panorama on a basis of at least one of a time and a place, in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642